Title: From Robley Dunglison to the Board of Visitors, 1 October 1825
From: Dunglison, Robley
To: Board of Visitors


        
          Gentlemen,
          University of Virginia October 1. 1825.
        
        I am directed by the Faculty of the University to request your particular attention to their proceedings since the 22d of September, and to press upon your notice the necessity of appointing an efficient police as circumstances have occurred during the last and present night which render such a measure essentially necessary. I have the honor to be, Gentlemen, very respectfully yours,
        
          Robley DunglisonSecretary to the Faculty
        
       